Citation Nr: 0114204	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  95-03 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The appellant and a VA physician


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 RO decision which denied the 
veteran's claim for service connection for PTSD.  In December 
1997, the Board remanded the claim to the RO for further 
development.  In a March 2000 decision, the Board denied 
service connection for PTSD.

The veteran then appealed to the U.S. Court for Appeals for 
Veterans Claims (Court).  In an August 2000 joint motion to 
the Court, the parties (the veteran and VA Secretary) 
requested that the Board's decision be vacated and the case 
remanded.  By an August 2000 order, the Court granted the 
joint motion.  The case was subsequently returned to the 
Board, and in March 2001 the veteran's representative 
reported that he had nothing further to add to the record. 


REMAND

The veteran, who served on active duty in the Marine Corps 
from 1965 to 1969, claims service connection for PTSD.  See 
38 C.F.R. § 3.304(f).  Although he served in Vietnam, there 
is no indication that he served in combat; moreover, his 
primary claimed stressor is not related to his Vietnam 
service.  He alleges that he was subjected to beatings by 
drill instructors during his recruit training (boot camp) in 
the Marine Corps, and that such beatings constitute stressors 
which led to PTSD. 

The joint motion and Court order in this case require 
readjudication of the claim for service connection for PTSD.  
The joint motion indicates that further consideration must be 
given to stressor development under the provisions of VA 
Manual M21-1, Part III, para. 5.14c, concerning stressor 
verification in alleged assault cases.  The Board also finds 
that any additional post-service medical records should be 
obtained. 

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should assure that all PTSD 
stressor development is accomplished in 
accordance with the provisions of VA 
Manual M21-1, Part III, para. 5.14c, 
concerning stressor verification in 
alleged assault cases. 

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA medical 
treatment for psychiatric and substance 
abuse problems since his January 1969 
release from active duty; the RO should 
then obtain copies of the related medical 
records which are not already on file.  

In this regard, special attention should 
be paid to obtaining medical records 
prior to April 1991; the Board notes that 
in April 1991 the veteran reported prior 
psychiatric treatment including 
hospitalization 2 years earlier, and 
there are references in the file to the 
veteran being in a psychiatric ward 
(possibly at Community General Hospital) 
in 1988 and receiving treatment in 1988 
from a Mr. Joe Monte.  All psychiatric 
and substance abuse treatment records 
since the last ones on file (from 1999) 
should also be secured.

3.  After assuring compliance with the 
above development (and any other 
development indicated under the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the 
RO should review the claim for service 
connection for PTSD.  If the claim 
remains denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
they should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


